Citation Nr: 1525920	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to May 1969.  
This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include coronary arteriosclerotic heart disease, status post stenting (heart disability), evaluated as 10 percent disabling from November 10, 2009 and 60 percent from May 6, 2011 and bilateral hearing loss, evaluated as noncompensable.  He has a combined schedular evaluation of 60 percent.  

2.  The Veteran is unable to obtain or retain gainful employment due to his service-connected heart disability.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

As noted above, the Veteran's service-connected disabilities include coronary arteriosclerotic heart disease, status post stenting (heart disability), evaluated as 10 percent disabling from November 10, 2009 and 60 percent from May 6, 2011 and bilateral hearing loss, evaluated as noncompensable.  He has a combined schedular evaluation of 60 percent.  

VA Fast Letter 13-13 clarifies that the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion, and that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  VA Fast Letter 13-13 (June 17, 2013).  In this case, there is a single disability that meets the 60 percent criterion.  For these reasons, the Veteran met schedular criteria for consideration of TDIU during the pendency of the claim.  See 38 C.F.R. § 4.16(a); VA Fast Letter 13-13 (June 17, 2013).
The evidence supports the Veteran's claim that he is unemployable due to his PTSD.  The August 2011 VA examiner explained that the Veteran's heart disease does impact his ability to work.  The examiner explained that the Veteran worked for approximately 41 years doing labor-intensive construction and general labor and is not capable of any strenuous exertion since his myocardial infarction.  In the June 2012 VA examination, the Veteran reported he was last employed in construction as a laborer until he had a heart attack.  His cardiologist suggested that he not return to work.  Fatigue and dyspnea limited walking to about 400-500 feet.  He used an exercise bike 30 minutes a day but limited his standing to 30 to 40 minutes.  He had no limit to seated activities.  The examiner found that the Veteran was able to function at least at the MET level that is consistent with activities such as golf, mowing lawn, and heavy yard work.  

The June 2012 examiner who conducted a general VA examination and noted diagnoses of hearing loss and cardiovascular disease opined that his impairments permanently precluded physically-active employment (for example, construction laborer) but did not prevent sedentary employment.  Although acknowledging the possibility of sedentary employment, a close review of the evidence shows that the Veteran has worked in a labor intensive position for 41 years.  His individual unemployability application notes that he has a high school diploma and has not received any additional training after he had to stop working.  

In a May 2012 VA audio examination, the examiner opined that the Veteran's hearing loss would not prevent the Veteran from obtaining or maintaining gainful employment.  She noted that he worked as supervisor for the last 25 years in construction and industrial contracting.  Even though he was working a supervisor, his work duties appeared to remain fairly strenuous.  For instance, in a November 2008 application for Social Security Disability benefits, the Veteran reported that his work duties included placing concrete, finishing concrete, running jackhammer, digging ditches, doing demolition work with torch and welder, and cleanup of demolition work.  He lifted 50 to 100 pounds depending on size and bulk of item.  He squatted and reached overhead daily.  He stopped working in March 2005.

Based on the forgoing, the Veteran has met the scheduler threshold for qualification for a TDIU.  Further, there is competent medical evidence that he is unable to do strenuous exertion since his myocardial infarction and is precluded from physically-active employment.  Although the June 2012 examiner noted the possibility of sedentary type employment, the Veteran's work history has exclusively been in labor intensive positions, and he has no other training or education that may provide the possibility of sedentary work.  Resolving all doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected heart disability, and entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


